DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 6/30/22. Applicant amended claim 1 and added new claims 21 and 22. Therefore, claims 1-22 are currently pending in this application.

Claim Objections
Claims 1, 2 are objected to because of the following informalities:
-In claim 1, line 6, “the PGM of the TWC2” should be changed to -- a PGM of the TWC2 --. 
-In claim 2, line 2, “the platinum-group metal concentration (PGM) of the TWC1” should be changed to -- a platinum-group metal concentration (PGM) of the TWC1--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 10, 11, 21, 22 rejected under 35 U.S.C. 102 a1 as being anticipated by Koch et al. (US 2011/0120089).
With regard to claim 1, Koch discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices:
a first three-way-catalyst (TWC)(22) (Fig. 1, par. [0011]), a gasoline particulate filter (26) (Fig. 1, par. [0013]) and a second three-way-catalyst (28) (see Fig. 1, par. [0024]),
wherein the platinum-group metal (PGM) concentration of the gasoline particulate filter is 40% greater than the PGM of the second three-way-catalyst (28) (see par. [0012, 0035]) (since the catalyst 28 maybe an additional three-way catalyst and no mention about the Pt group metal concentration on the second TWC, it can be relatively low) (it is inherent that the PGM is determined in g/f3 of the volume of the device).

    PNG
    media_image1.png
    313
    752
    media_image1.png
    Greyscale




With regard to claim 3:
Koch discloses the system according to claim 1, Koch further discloses wherein the platinum-group metal concentration (PGM) of the TWC1 (see par. [0027]) is at least 40% greater than the PGM of the GPF (very small PGM in GPF) (see par. [0040]).

With regard to claim 4:
Koch discloses the system according to claim 1, Koch further discloses wherein the platinum-group metal concentration (PGM) of the TWC1 (see par. [0027]) is greater than the sum of the PGM of the GPF (very small amount PGM in GPF) (see par. 0040]) and TWC2 (no mention about the PGM concentration in TWC2, it can be relatively low).

With regard to claim 6:
Koch discloses the system according to claim 1, Koch further discloses wherein the TWC1 comprises Palladium (see par. [0027]).

With regard to claim 10: 
Koch discloses the system according to claim 1, Koch further discloses wherein the wash coat load (WCL) of the GPF is from 0g/l to 150 g/l (see par. [0017]). 

With regard to claim 11:
Koch discloses the system according to claim 1, Koch further discloses wherein the wash coat load (WCL) of the TWC1 is greater than the WCL of the TWC2 (no washcoat on TWC2) (par. [0027]).

With regard to claim 21:
Koch discloses the system according to claim 1, Koch further discloses wherein, each of the TWC1 (22), GPF (26) comprise platinum-group metal (see par.[ 0027, 0035, 0024]) and TWC (28) (see par. [0024])(it is inherent that the TWC2 comprises Pt group metal); and, for the entire flow passage of the exhaust gas from the engine exhaust gas output to an atmospheric outlet, there is only the TWC1, GPF, and TWC2 as engine exhaust gas treatment catalytic devices positioned within the entire flow passage of the exhaust gas (see Fig. 1).

With regard to claim 22:
Koch discloses the system according to claim 1, Koch further discloses the gasoline engine and exhaust piping, with the exhaust piping receiving exhaust gas from the engine and the TWC1 (22) (Fig. 1) being positioned in the exhaust piping as to be first to receive the exhaust gas from the engine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2011/0120089).
With regard to claims 2, 16, 17:
Koch discloses the system according to claim 1, Koch further disclose the platinum-group metal concentration (PGM) of the TWC1 (22) (see par. [0011, 0027]) and the PGM of the GPF (see par. [0035]); however, Koch fails to disclose wherein the ratio of the platinum-group metal concentration (PGM) of the TWC1 to the PGM of the GPF is from 1.1 to 10.
Regarding to the claimed specific ratio range of the PGM of the TWC1 to the PGM of the GPF, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the specific ratio range as claimed, since it has been held where the general conditions of a claim are disclosed in the art , it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

With regard to claims 5, 9, 18:
Koch discloses the system according to claim 1, however, Koch fails to disclose wherein the total amount of Pt group metal of the TWC2 is from 0.1g - 2g and washcoat load of TWC2 is from 100-300g/l.
Regarding to the claimed specific amount range of the PGM amount and washcoat load of the TWC2, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the specific ranges as claimed, since it has been held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

With regard to claim 19:
The modified Koch discloses the system according to claim 1, Koch further discloses  wherein a wash coat load (WCL) of the GPF (see par. [0017]); however, Koch fails to disclose that the wash coat load of the GPF is from 50 g/ft3 to 110 g/ft3.
With regards to the specific range from 50 -110 g/ft3 of the wash coat load of the GPF, it would have been obvious for one having ordinary skill in the art to have selected the specific range as claimed since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller,220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 

Claims 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2011/0120089) in view of Fujiwara et al. (US 2010/0011749).
With regard to claims 12-14, 20:
Koch discloses the system according to claim 1, however, Koch fails to disclose that the OSC of the TWC2 is greater than the OSC of the GPF and the OSC of the TWC1 is greater than OSC of the TWC2, and the OSC of the TWC1 is from 400mg to 1250 mg or from 500mg-900mg.
Fujiwara teaches that the oxygen storage capacity (OSC) of the TWC2 is greater than the OSC of the GPF (see par. [0024, 0025]), and the OSC of the TWC1 is greater than OSC of the TWC2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have used the oxygen storage capacity (OSC) of the TWC2 is greater than the OSC of the GPF (see par. [0024, 0025]), and the OSC of the TWC1 is greater than OSC of the TWC2 as taught by Fujiwara in the system of Koch for improving the efficiency of the emission control system.

Regarding to the specific OSC ranges of the TWC1, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the specific OSC ranges of the TWC1 being from 400-1250 mg or from 500mg-900mg, since it has been held where the general conditions of a claim are disclosed in the art , it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).


				Response to Arguments
Applicant’s arguments filed on 6/30/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above.   

       Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747